Citation Nr: 1403323	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol and substance abuse in full sustained remission.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of herbicide exposure.

3. Entitlement to service connection for hypertension, to include as a result of herbicide exposure.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The file is in the jurisdiction of the Cleveland, Ohio RO.  

In the Veteran's July 2011 VA Form 9, the issue of total disability rating based on individual unemployability (TDIU) was raised as an issue before the Board.  The record reveals that the issue was denied by way of a November 2011 rating decision.  In November 2011 a Notice of Disagreement with respect to that rating decision was filed.  In April 2013, a Statement of the Case with respect to the issue of entitlement to a TDIU was rendered by the Cleveland RO.  No appeal regarding the RO's denial of entitlement to a TDIU has been perfected.  As such, the November 2011 rating decision is not before the Board.  Nonetheless, in light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), claims for TDIU are part and parcel with increased rating claims, as is the case here, the issue of TDIU is properly before the Board.

As will be explained below, the claim for TDIU is being remanded for further development because the VA examination conducted in August 2010 is not adequate for determining whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Further, the Board finds that the claim for an increased rating for PTSD is inextricably intertwined with the Veteran's TDIU claim, and therefore, the PTSD claim will be deferred pending the outcome of the TDIU issue on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). Specifically, new information obtained after another VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service connected PTSD, thereby affecting the adjudication of his claim for an increased rating for PTSD. Therefore, since the issue of TDIU is being remanded, adjudication of the PTSD claim must be deferred.

The issues of entitlement to service connection for COPD as secondary to PTSD and entitlement to service connection for hypertension as secondary to PTSD have been raised by the record (specifically in the Veteran's July 2011 VA Form 9), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension, entitlement to an increased initial rating for PTSD and entitlement to a TDIU addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record indicates that the Veteran's current COPD is not related to service, to include as related to exposure to herbicides. 


CONCLUSION OF LAW

COPD was not incurred in service, nor is it related to exposure to herbicides in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated December 2009.  This notice letter informed the Veteran of what evidence would be necessary to substantiate his claim of service connection for COPD.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  Further, all medical records identified by the Veteran have been obtained and associated with the claims file.  To date, no further records outside the claims file have been identified by the Veteran.

VA is required to obtain a medical examination in certain cases.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this instance, with respect to the Veteran's claim for service connection for COPD, a VA examination is not required.  The evidence of record indicates that the Veteran has been diagnosed with COPD.  Further, an in-service event occurred, namely the Veteran's exposure to herbicide agents is conceded. Nonetheless, there is no competent indication that the Veteran's COPD is associated with his exposure to herbicide agents.  The only evidence pointing towards such an indication is the Veteran's own assertion that his COPD and his exposure to herbicide agents are etiologically related.  As will be discussed below, the Veteran is not competent to render such an etiological opinion.  As such, an examination is not required in the instant case.  See McLendon, 20 Vet. App. 79.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & West 2012); 38 C.F.R. § 3.159 (2013).

Merits

The Veteran contends that he is entitled to service connection for COPD, to include as due to exposure to herbicides.  However, the evidence of record fails to suggest that there is any link between the Veteran's COPD and his military service.  As such, service connection is not warranted.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d). 

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue.  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  "Service in Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).

Applying the above law to the Veteran's case, the Board concedes that the Veteran was exposed to herbicides, such as Agent Orange, during his service in Vietnam.  However, exposure to herbicides alone is not sufficient to warrant the application of the presumption of service connection.  The evidence must also demonstrate that the Veteran has been diagnosed with one of the above listed diseases found to be associated with herbicide exposure within the appropriate time frame.  38 C.F.R. § 3.309(e).  In the present case, the Veteran has been diagnosed with COPD, which is not one of the diseases presumed to be associated with herbicide exposure. Therefore, the presumption of service connection does not apply.

While the Veteran asserts that his COPD should be presumptively service-connected due to his exposure to Agent Orange, the Board will also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship of nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

COPD is not a "chronic disease" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b), concerning continuity of symptomatology, does not apply the Veteran's claim of service connection for this disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no evidence that COPD was incurred in service.  The Veteran's service treatment records are absent any complaints of difficulty breathing.  Indeed, upon separation, the Veteran reported that he had no problems related to asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  See August 1969 Report of Medical History.  Likewise, upon enlistment, the Veteran did not report any trouble breathing or any pulmonary-related problems.  See July 1966 Report of Medical History.  Given the lack of any complaints or evidence of COPD during service, the Board concludes that the Veteran's COPD was not incurred in service.  Instead, the first evidence of COPD is in 2007.  See September 2007 VA Treatment Record.

As discussed above, the Veteran has been diagnosed with COPD and his exposure to herbicides is conceded.  Thus, the question is one of nexus.  See Shedden, 381 F.3d 1163.  

The only evidence linking the Veteran's COPD and his exposure to herbicides is the Veteran's contention that his exposure caused his COPD.  Laypersons are competent to speak to etiology in certain limited circumstances where nexus is obvious through merely lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, however, the Veteran is not competent to address whether his current diagnosis of COPD is etiologically related to his in-service exposure to herbicides.  Thus, having no competent evidence of a nexus between the Veteran's COPD and his exposure to herbicides in service, the nexus requirement is not met.

In conclusion, the Veteran is not entitled to service connection for COPD, to include as due to herbicide exposure.  COPD is not one of the diseases that can be presumptively service connected, even despite the Veteran's conceded exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Moreover, there is no evidence that the Veteran's COPD had its onset in service.  Nor is there any competent evidence of a nexus between the Veteran's COPD and his exposure to herbicides.  Thus, he is not entitled to service connection.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claim of entitlement to service connection for COPD, to include as due to exposure to Agent Orange or asbestos, must be denied.

ORDER

Entitlement to service connection for COPD, to include as due of herbicide exposure is denied.


REMAND

As noted in the introduction, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability was raised by the record.  Specifically, it was raised in the Veteran's representative's VA Form 9, which was submitted to the Board.

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  To date, no examination considering all of the Veteran's service-connected disabilities and their effect on the Veteran's ability to work has been undertaken.

The Board notes that the Veteran is only service-connected for PTSD.

The Veteran was afforded an examination to determine the nature of his PTSD in August 2010.  At the examination, the Veteran's subjective employment history was elicited.  The Veteran explained that he stopped working in 2007.  He further discussed that he missed many days of work due to his alcohol use.  In 2007, the Veteran quit working and "went on Disability for COPD and PTSD...." The Veteran also stated that "[he] does not think he would be able to return back to work due to dealing with his PTSD and also his COPD." The examiner concluded that "[i]t also appeared that his PTSD and alcohol abuse problem has affected his marriages and job performances in the past." This examination is not sufficient to determine the effect that the Veteran's PTSD has on his ability to maintain and/or continue substantially gainful employment.  

While the examiner noted some occupational impairment due to the Veteran's PTSD, the extent of that impairment is unclear.  A new examination should be undertaken and the level of the Veteran's occupational impairment should be determined.  See Friscia, 7 Vet. App. 294.  Given the possibility that examination could provide new evidence of the severity of the Veteran's PTSD, including its effect on his occupational abilities, the issues of TDIU and entitlement to an increased rating for PTSD are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is appropriate to hold the claim of entitlement to an increased rating for PTSD in abeyance until the development detailed below is completed.

Finally, as discussed above, VA is required to provide an examination in certain service connection claims.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon, 20 Vet. App. 79 (2006).

The evidence of record shows that the Veteran has been diagnosed with hypertension.  See July 2007 VA Treatment Record.  Further, as explained above, the Veteran's exposure to herbicide agents is conceded. See 38 C.F.R. § 3.307(a)(6)(iii).  With respect to whether the is evidence that the Veteran's hypertension and his service may be associated with one another, the evidence of record indicates those two items may be related.  Specifically, at enlistment, the Veteran was examined.  There, his systolic blood pressure was recorded at 106 mm and his diastolic blood pressure was recorded at 58 mm.  See July 1966 Report of Medical Examination.  The Veteran's blood pressure was also measured at separation.  There, his systolic blood pressure was recorded at 120 mm and his diastolic blood pressure was measured at 80 mm. See August 1969 Report of Medical Examination.  These results, compared with the Veteran's blood pressure readings at enlistment, indicate some rise in blood pressure during the Veteran's period of service and may evidence some link between the Veteran's service and his hypertension.  As such, a nexus examination is necessary to determine the relationship, if any, between the Veteran's hypertension and his period of service, to include his exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1. First, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation should be made in the evaluation report that this review has taken place. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should answer the following: Is it at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset during service or is otherwise related to the Veteran's active duty service, to include his conceded exposure to herbicides?

In answering this question, the examiner must discuss the Veteran's in-service blood pressure readings. The RO should make sure that the examination report complies with this remand and answers the question of the whether the Veteran's hypertension at least as likely as not had its clinical onset in service or is otherwise related to the Veteran's active duty service, to include his conceded exposure to herbicides. The rationale for any opinion provided should be set forth.  If the report is insufficient, i.e., if no rationale or an insufficient rationale is provided, it should be returned to the examiner for necessary corrective action, as appropriate.

2. Second, the Veteran should be examined by a psychiatrist to determine the current level of disability caused by his service-connected PTSD and to ascertain whether his PTSD prohibits the Veteran from obtaining and/or following substantially gainful employment.  The examiner should consider the entire claims file and should comment on the Veteran's level of occupational impairment caused by PTSD symptoms.  Taking into consideration the severity of all of the Veteran's service connected disabilities, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, combine to make him unemployable.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and not consider non-service connected disabilities.  A complete rationale should be provided to support the VA examiner's assessment as to unemployability due to service-connected disabilities.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable. 

The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The RO should make sure that the examination report complies with this remand and answers the question of the Veteran's service connected disabilities render the Veteran unemployable.  The rationale for any opinion provided should be set forth.  If the report is insufficient, i.e., if no rationale or an insufficient rationale is provided, it should be returned to the examiner for necessary corrective action, as appropriate.

3. Thereafter, the RO should readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


